711 N.W.2d 70 (2006)
474 Mich. 1096
TOWNSHIP OF BRIGHTON a/k/a Charter Township of Brighton, Plaintiff-Appellee,
v.
Patrick J. CONELY d/b/a Superior Sanitation and Mary E. Conely, Defendants-Appellants.
Docket No. 130230. COA No. 263881.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the November 18, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.